UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                             Plaintiff,
                                                             19-CV-2477 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
ST. NICHOLAS HOUSING
DEVELOPMENT; SARA SANTANA,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. By order dated May 2, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). The Court

dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). While the law

mandates dismissal on any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (internal quotation marks and citations omitted).

                                          BACKGROUND

       Plaintiff brings this action, styled as a criminal complaint, seeking criminal charges

against Defendant St. Nicholas Housing Development. Attachment to the complaint is a “10 Day
Notice to Quit,” arising out of a holdover proceeding regarding an apartment located at 237 West

127 Street Apartment 14C in Manhattan. The complaint states:

        Stalking 1st deg, aggravated harassment 1st deg, cyber stalking, malicious prosecution
        1st deg, slander, defamation of character, heresy, collusion, computer hacking, criminal
        threats 1st deg, economic espionage act/theft of trade secrets/intellectual property
        crimes/securities and commodities fraud/identity theft, domestic terrorism, obstruction of
        justice 1st deg, Amendment V, VI, VIII, XVI, Rome statute, pursuit of happiness.

(ECF No. 1 at 1.)

        After Plaintiff filed this complaint, he filed an amended complaint and another criminal

complaint. He adds Sara Santana or Sara Turner as a Defendant, and he assert similar claims.

(ECF Nos. 5, 6.) Attached to the amended complaint is a decision from the New York State

Division of Human Rights (NYSDHR) regarding an administrative complaint that Plaintiff filed

against the New York City Housing Authority. (ECF No. 4 at 2-3.) The NYSDHR found no

probable cause to support Plaintiff’s claim that NYCHA was engaging in discriminatory

practices. (Id.)

        Beginning in 2018, Plaintiff has filed 21 complaints in this Court. See Genao v. St. Paul’s

Church, No. 19-CV-2704 (CM) (S.D.N.Y. May 7, 2019) (dismissing complaint for failure to state

a claim and ordering Plaintiff to show cause why he should not be barred under 28 U.S.C. § 1651

from filing any further actions in this Court IFP without first obtaining permission from this

Court to file his complaint).1

                                           DISCUSSION

        Plaintiff cannot initiate the arrest and prosecution of an individual or entity in this Court

because private citizens cannot prosecute criminal actions in federal court. See Leeke v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest


        1
          That order also listed Plaintiff’s other cases, at least six of which were dismissed for
failure to state a claim or for failure to either submit an IFP application or pay the filing fee:
                                                  2
warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). Plaintiff also

cannot direct prosecuting attorneys to initiate a criminal proceeding because prosecutors possess

discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972).

       To the extent Plaintiff seeks relief under 42 U.S.C. § 1983, he fails to state a claim

because he must allege facts showing that the defendant acted under the color of a state “statute,

ordinance, regulation, custom or usage.” Id. Private parties are not generally liable under the

statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v.

Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties.”). As Defendants are a private individual and a private entity,

Plaintiff cannot state § 1983 claims against them.

       Accordingly, the Court dismisses the action for failure to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.




                                                 3
                                         CONCLUSION

       The Clerk is directed to mail a copy of this order to Plaintiff and note service on the

docket. The complaint, filed in forma pauperis under 28 U.S.C. § 1915(a), is dismissed for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       SO ORDERED.

 Dated:   May 22, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
